DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-9, 13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication No. 2008/0225190) in view of Tseng et al (US Publication No. 2015/0123111), You et al (US Publication No. 2013/0126882) and den Boer et al (US Patent No. 5,661,050).



    PNG
    media_image1.png
    440
    577
    media_image1.png
    Greyscale

Regarding claims 1 and 19, Chen discloses an electronic device comprising a panel ¶0016,a driving circuit configured to drive the panel ¶0005, wherein the panel includes: a substrate Fig 3, 210; a transistor disposed on the substrate ¶0042 and including: a source electrode Fig 3, 292, a drain electrode Fig 3, 292, a gate electrode Fig 3, 242, a gate insulation layer Fig 3, 230, an active layer Fig 3, 226, an auxiliary source electrode Fig 3, 222/228 configured to electrically connect one end of the active layer to the source electrode, and an auxiliary drain electrode Fig 3, 224/228 configured to electrically connect one another end of the active layer to the drain electrode; and a capacitor Fig 3, 214 disposed on the substrate and including a first plate Fig 3, 220 and a second plate Fig 3, 244 ¶0067-0068, wherein the first plate of the capacitor is made of a same material as the auxiliary source electrode and the auxiliary drain electrode Fig 2B ¶0065. Chen disclose all the limitations except for the material used for the auxiliary source/drain electrode and the arrangement of the first plate of the capacitor. 
Whereas Tseng discloses a wherein at least one of the auxiliary source electrode and the auxiliary drain electrode is formed of a metal or a conductive oxide including one of Indium Tin Oxide (ITO), Indium Zinc Oxide (IZO), ZnO, SnO2, TiO2, Ga-doped ZnO (GZO), and Al-doped ZnO (AZO) Fig 4D ¶0038-0042. Chen and Tseng are analogous art because they are directed to a display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the active layer/auxiliary source and drain and incorporate the material used by Tseng as an alternative material known in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960). Chen and Tseng disclose all the limitations except for the arrangement of the first plate of the capacitor.

    PNG
    media_image2.png
    322
    483
    media_image2.png
    Greyscale

Whereas You discloses wherein the first plate of the capacitor is spaced apart from the auxiliary source electrode electrically connecting the active layer to the source electrode and the auxiliary drain electrode electrically connecting the active layer to the drain electrode, and does not overlap with any of the source electrode and the drain electrode in a plain view Fig 2E ¶0057. Chen and You are analogous art because they are directed to a display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the capacitor of Chen and incorporate You’s arrangement as an alternative layout as a matter of design choice. Chen, Tseng and You disclose all the limitations except for the arrangement of the auxiliary source relative to the gate electrode.
Whereas den Boer discloses  wherein at least one of a part of the auxiliary source electrode and a part of the auxiliary drain electrode overlaps the gate electrode in a cross-sectional view Fig 2 (Column 6 lines 57-Column 7, lines 25). Chen and de Boer are analogous art because they are directed to a display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the source and drain metal layer and incorporate de Boer’s arrangement as an alternative layout as a matter of design choice.
Regarding claim 2, Chen discloses wherein the gate insulation layer is composed of a dielectric and is between the gate electrode Fig 2E, 242 and the active layer Fig 2E, 226 to extend between the first plate and the second plate Fig 2E.
Regarding claim 6, den Boer discloses wherein the at least one of the part of the auxiliary source electrode and the part of the auxiliary drain electrode respectively contact first and second regions of an upper surface, or third and fourth regions of a lower surface, of the active layer Fig 2.
Regarding claim 7, den Boer discloses wherein at least one of the auxiliary source electrode and the auxiliary drain electrode is disposed on the active layer Fig 2.
Regarding claim 8, Chen discloses wherein the gate electrode of the transistor and the second plate of the capacitor include a same material ¶0068.
Regarding claim 9, Chen discloses the auxiliary source electrode is disposed on the substrate; the auxiliary drain electrode Fig 2E, 224/228is disposed on the substrate apart from the auxiliary source electrode Fig 2E, 222/228; and the one end of the active layer contacts an end of the auxiliary source electrode and the other end of the active layer contacts an other end of the auxiliary drain electrode Fig 2C-3.
Regarding claim 13, Tseng discloses wherein the active layer has a higher density than the auxiliary source electrode, the auxiliary drain electrode, and the first plate ¶0036-0044.
Regarding claim 20, Chen discloses transistor on a substrate Fig 3, 210, comprising: an auxiliary source electrode Fig 3, 222 disposed on the substrate Fig 3, 210; an auxiliary drain electrode Fig 3, 224/228  disposed apart from the auxiliary source electrode Fig 3, 222/228  on the substrate; an active layer Fig 3, 226 disposed on the substrate Fig 3, 210 and including one end that contacts an end of the auxiliary source electrode and another end that contacts an end of the auxiliary drain electrode Fig 3; a gate insulation layer Fig 3, 230 disposed on the active layer Fig 3, 226; a gate electrode Fig 3, 242 disposed on the gate insulation layer Fig 3, 230 and overlapping the active layer; an interlayer insulation film Fig 3, 260 disposed to cover the gate electrode Fig 3, 242; a source electrode Fig 3, 292 in contact with the auxiliary source electrode through a hole in the interlayer insulation film and the gate insulation layer Fig 3; and a drain electrode in contact with the auxiliary drain electrode through another hole in the interlayer insulation film and the gate insulation layer Fig 3.Chen disclose all the limitations except for the material used for the auxiliary source/drain electrode and the arrangement of the first plate of the capacitor. 
Whereas Tseng discloses a wherein at least one of the auxiliary source electrode and the auxiliary drain electrode is formed of a metal or a conductive oxide including one of Indium Tin Oxide (ITO), Indium Zinc Oxide (IZO), ZnO, SnO2, TiO2, Ga-doped ZnO (GZO), and Al-doped ZnO (AZO) Fig 4D ¶0038-0042. Chen and Tseng are analogous art because they are directed to a display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the active layer/auxiliary source and drain and incorporate the material used by Tseng as an alternative material known in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960). Chen and Tseng disclose all the limitations except for the arrangement of the first plate of the capacitor.

    PNG
    media_image2.png
    322
    483
    media_image2.png
    Greyscale

Whereas You discloses wherein the first plate of the capacitor is spaced apart from the auxiliary source electrode electrically connecting the active layer to the source electrode and the auxiliary drain electrode electrically connecting the active layer to the drain electrode, and does not overlap with any of the source electrode and the drain electrode in a plain view Fig 2E ¶0057. Chen and You are analogous art because they are directed to a display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the capacitor of Chen and incorporate You’s arrangement as an alternative layout as a matter of design choice. Chen, Tseng and You disclose all the limitations except for the arrangement of the auxiliary source relative to the gate electrode.
Whereas den Boer discloses  wherein at least one of a part of the auxiliary source electrode and a part of the auxiliary drain electrode overlaps the gate electrode in a cross-sectional view Fig 2 (Column 6 lines 57-Column 7, lines 25). Chen and de Boer are analogous art because they are directed to a display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the source and drain metal layer and incorporate de Boer’s arrangement as an alternative layout as a matter of design choice.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication No. 2008/0225190), Tseng et al (US Publication No. 2015/0123111), You et al (US Publication No. 2013/0126882) and den Boer et al (US Patent No. 5,661,050) and in further view of Koezuka et al (US Publication No. 2017/0104089).
Regarding claim 3, Chen discloses all the limitations except for the material used for the active layer. Whereas Koezuka discloses wherein the active layer 108 is composed of an oxide semiconductor ¶0145. Chen and Koezuka are analogous art because they are directed to a display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the active layer and incorporate a metal oxide as an alternative material known in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 4, Koezuka discloses each of the auxiliary source electrode, the auxiliary drain electrode, and the first plate is composed of a metal or a conductive oxide semiconductor Fig 50 ¶0644.
Regarding claim 5, Tseng discloses at least one of the auxiliary source electrode, the auxiliary drain electrode, and the first plate is composed of the conductive oxide semiconductor, and the conductive oxide semiconductor is composed of a material different from the oxide semiconductor constituting the active layer Fig 4D ¶0038-0042. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication No. 2008/0225190) Tseng et al (US Publication No. 2015/0123111), You et al (US Publication No. 2013/0126882) and den Boer et al (US Patent No. 5,661,050) and in further view of Wei et al (US Publication No. 2015/0303308).
Regarding claim 10, Chen discloses all the limitations except for the arrangement of the channel. Whereas Wei disclose wherein the active layer includes: a first part, wherein the auxiliary source electrode is disposed in a lower part of the first part; a second part, wherein the auxiliary drain electrode is disposed in a lower part of the second part; and a third part between the first part and the second part, wherein a length of the third part is less than or equal to a length of the gate electrode Fig 3-9 –Fig 3-10. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the channel and incorporate Wei’s teaching as a matter of design choice.
	Regarding claim 11, Wei discloses wherein a thickness of each of the first part and second part corresponds to a thickness of the third part Fig 3-9 –Fig 3-10.
Regarding claim 12, Wei discloses wherein a thickness of the third part is equal to or greater than a thickness of each of the first part and the second part Fig 3-9 –Fig 3-10.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication No. 2008/0225190) Tseng et al (US Publication No. 2015/0123111), You et al (US Publication No. 2013/0126882) and den Boer et al (US Patent No. 5,661,050) and in further view of of Lee et al (US Publication No. 2008/0128689).
	Regarding claim 14, Chen discloses all the limitations except for the thickness of the active layer. Whereas Lee discloses wherein the active layer has a lower thickness non-uniformity than the auxiliary source electrode, the auxiliary drain electrode, and the first plate Fig 7. Chen and Lee are analogous art because they are directed to a display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the active layer of Chen to improve device performance ¶0003-0006.
Regarding claim 15, Lee discloses the transistor includes an area in which the auxiliary source electrode is disposed on the active layer, and includes an area in which the auxiliary drain electrode is disposed on the active layer apart from the auxiliary source electrode Fig 7.
Regarding claim 16, Lee discloses wherein the active layer includes: a first part, wherein the auxiliary source electrode is disposed in an upper part of the first part; a second part, wherein the auxiliary drain electrode is disposed in an upper part of the second part; and a third part between the first part and the second part, wherein a length of the third part is less than or equal to a length of the gate electrode Fig 7.
Regarding claim 17, Lee discloses wherein the auxiliary source electrode, the auxiliary drain electrode, and the first plate have a higher density than the active layer ¶0034-0035, 0054.
Regarding claim 18, Lee discloses wherein the auxiliary source electrode, the auxiliary drain electrode, and the first plate have a lower thickness non-uniformity than the active layer Fig 7.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811